Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 65-70, 72, 74-79 and 81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallik et al. (US 2016/0128028) in view of Earnshaw et al. (US 2010/0260130), and further in view of Chen et al. (US 2015/0312071).

Regarding claim 65, Mallik discloses a method of transmitting downlink control information, in a radio network, from a first station to a second station (Mallik, paragraph [0005], LTE system; paragraph [0007], control information transmitted by a base station to UEs), the downlink control information indicative of a plurality of parameters for a radio communication involving at least the second station (Mallik, paragraph [0044], fast PDCCH control information includes HARQ information, MCS changes; paragraph [0072], first control channel message includes flag and indication of payload sizes; paragraphs [0099]-[0100], information fields or combination thereof; paragraphs [0114]-[0115], information fields or combination thereof), the method comprising: 
transmitting, to the second station (Mallik, paragraph [0003], control information transmitted by a base station to UEs), a reference to an entry in a table stored in the second station (Mallik, paragraph [0072], first control channel message includes flag and indication of payload sizes; paragraph [0075], Table 1 SPIB bits identify slow PDCCH payload size; paragraph [0077], Table 3 SPIB bits identify slow PDCCH payload size and slow PDCCH payload content; paragraph [0090], UE may store control information for use in future TTIs; paragraphs [0099]-[0100], slow PDCCH is second set of information fields corresponding to second update rate; paragraphs [0114]-[0115], slow PDCCH is second set of information fields corresponding to second update rate, slow PDCCH includes MCS information) the entry comprising a first part of the downlink control information including one or more first parameters that change relatively infrequently (Mallik, paragraph [0044], slow PDCCH is transmitted less frequently than the fast PDCCH; paragraph [0075], Table 1 SPIB bits identify slow PDCCH payload size; paragraph [0077], Table 3 SPIB bits identify slow PDCCH payload size and slow PDCCH payload content; paragraph [0090], UE may store control information for use in future TTIs, parameters of the slow PDCCH may remain in effect until they are updated by a subsequent slow PDCCH portion; paragraphs [0099]-[0100], slow PDCCH is second set of information fields corresponding to second update rate; paragraphs [0114]-[0115], slow PDCCH is second set of information fields corresponding to second update rate, slow PDCCH includes MCS information), wherein the first parameters include a modulation and coding scheme (MCS) parameter indicative of a MCS for a data transmission (Mallik, paragraph [0044], fast PDCCH control information includes HARQ information, MCS changes; paragraphs [0114]-[0115], slow PDCCH is second set of information fields corresponding to second update rate, slow PDCCH includes MCS information);
transmitting to the second station supplementary information comprising a second part of the downlink control information including one or more second parameters of the control information that change more frequently than the first parameters (Mallik, paragraph [0044], fast PDCCH is updated in each TTI or for every grant, fast PDCCH control information includes HARQ information), and 
wherein the entry and the supplementary information comprise the plurality of parameters of the downlink control information (Mallik, paragraph [0075], Table 1 SPIB bits identify PDCCH payload size; paragraph [0077], Table 3 SPIB bits identify PDCCH payload size and PDCCH payload content; paragraph [0090], UE may store control information for use in future TTIs; paragraphs [0099]-[0100], information fields or combination thereof; paragraphs [0114]-[0115], information fields or combination thereof).

Mallik does not explicitly disclose wherein the entry and the supplementary information jointly comprise the plurality of parameters of the control information.  

Earnshaw discloses a method of transmitting control information, in a radio network, from a first station to a second station, the downlink control information indicative of a plurality of parameters for a radio communication involving at least the second station (Earnshaw, paragraph [0022], LTE access device transmit a downlink control information (DCI) parameter to UE; DCI contains information that identifies a downlink HARQ process and an uplink HARQ process; paragraph [00025], downlink HARQ process identified by a combination of an explicit parameter and an implicit parameter such as a subframe number, signaled by the access device to the UE), the method comprising: 
transmitting, to the second station, a reference to an entry in a table stored in the second station (Earnshaw, Tables 1-6; paragraph [0022], LTE access device transmit a downlink control information (DCI) parameter to UE; DCI contains information that identifies a downlink HARQ process and an uplink HARQ process; paragraph [00025], downlink HARQ process identified by a combination of an explicit parameter and an implicit parameter such as a subframe number, signaled by the access device to the UE, mapping of HARQ process identity versus the implicit parameter and the explicit parameter may be stored in a memory), the entry comprising a first part of the downlink control information including one or more first parameters (Earnshaw, paragraph [0022], LTE access device transmit a downlink control information (DCI) parameter to UE; DCI contains information that identifies a downlink HARQ process and an uplink HARQ process) that change relatively infrequently (Earnshaw, paragraph [0023], time intervals used in semi-static configuration may be larger than the time intervals used in dynamic configuration); 
transmitting to the second station supplementary information comprising a second part of the downlink control information including one or more second parameters of the control information (Earnshaw, Tables 1-6; paragraph [0022], LTE access device transmit a downlink control information (DCI) parameter to UE; DCI contains information that identifies a downlink HARQ process and an uplink HARQ process; paragraph [00025], downlink HARQ process identified by a combination of an explicit parameter and an implicit parameter such as a subframe number, signaled by the access device to the UE, mapping of HARQ process identity versus the implicit parameter and the explicit parameter may be stored in a memory) that change more frequently than the first parameters (Earnshaw, paragraph [0023], time intervals used in semi-static configuration may be larger than the time intervals used in dynamic configuration), and 
wherein the entry and the supplementary information jointly comprise the plurality of parameters of the downlink control information (Earnshaw, paragraph [0022], LTE access device transmit a downlink control information (DCI) parameter to UE; DCI contains information that identifies a downlink HARQ process and an uplink HARQ process; paragraph [00025], downlink HARQ process identified by a combination of an explicit parameter and an implicit parameter such as a subframe number, signaled by the access device to the UE).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for the entry and the supplementary information are jointly indicative of the plurality of parameters of the control information in the invention of Mallik.  The motivation to combine the references would have been to reduce the size of control information messages.

Mallik discloses that the slow PDDC information that changes relatively infrequently includes MCS information (Mallik,; paragraphs [0099]-[0100], slow PDCCH is second set of information fields corresponding to second update rate; paragraphs [0114]-[0115], slow PDCCH is second set of information fields corresponding to second update rate, slow PDCCH includes MCS information) but does not explicitly disclose that the MCS information is stored in a table and is referenced by and index within the table.

Chen discloses transmitting, to the second station, a reference to an entry in a table stored in the second station, the entry comprising a first part of the downlink control information including one or more first parameters, wherein the first parameters include a modulation and coding scheme (MCS) parameter indicative of a MCS for a data transmission (Chen, paragraph [0008], DCI may convey MCS table reference; paragraph [0009], determining an entry of a first MCS table based on the MCS table index).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, that the MCS information is stored in a table and is referenced by and index within the table in the invention of Mallik.  The motivation to combine the references would have been to reduce the size of control information messages.

Regarding claim 66, Mallik in view of Earnshaw, and further in view of Chen discloses the method of claim 65, wherein the reference to the entry includes an index uniquely identifying the entry in the table (Mallik, paragraph [0075], Table 1 SPIB bits identify slow PDCCH payload size )(Chen, paragraph [0008], DCI may convey MCS table reference; paragraph [0009], determining an entry of a first MCS table based on the MCS table index).  

Regarding claim 67, Mallik in view of Earnshaw, and further in view of Chen discloses the method of claim 65, wherein the reference to the entry includes a checksum of at least one of the entry and the downlink control information (Mallik, paragraph [0075], Tables 1-3, SPIB bits is a quantization [checksum] of the PDCCH payload size).  

Regarding claim 68, Mallik in view of Earnshaw, and further in view of Chen discloses the method of claim 65, further comprising initializing or modifying an instance of the table at the second station  for consistency with an instance of the table at the first station (Mallik, paragraph [0090], UE may store control information for use in future TTIs; UE may replace the previously stored control information) (Earnshaw, Tables 1-6; paragraph [00025], access device transmits mapping of HARQ process identity versus the implicit parameter and the explicit parameter to the UE where they may be stored in a memory).  

Regarding claim 69, Mallik in view of Earnshaw, and further in view of Chen discloses the method of claim 65, wherein the table includes entries each being indicative of at least one parameter of previously transmitted downlink control information comprising the first parameters (Mallik, paragraph [0090], UE may store control information for use in future TTIs) (Earnshaw, Tables 1-6; paragraph [00025], access device transmits mapping of HARQ process identity versus the implicit parameter and the explicit parameter to the UE where they may be stored in a memory, access device may transmit different mappings of HARQ process identities to different UEs).  

Regarding claim 70, Mallik in view of Earnshaw, and further in view of Chen discloses the method of claim 69, wherein an entry indicative of previously transmitted downlink control information is entered into the table responsive to determining that the previously transmitted downlink control information has been successfully received at the second station (Mallik, paragraph [0090], Once the information is decoded, the UE may store control information for use in future TTIs).  

Regarding claim 72, Mallik in view of Earnshaw, and further in view of Chen discloses the method of claim 65, wherein the supplementary information is indicative of a modification of one or more of the first parameters (Mallik, paragraph [0072], flag indicates whether the second control channel message is present in the TTI).  

Claims 74-79 and 81 are rejected under substantially the same rationale as claims 65-70 and 72.

Claims 83 and 84 are rejected under substantially the same rationale as claim 65.  Mallik further discloses processing circuitry; memory containing instructions executable by the processing circuitry whereby the device is operative (Mallik, paragraph [0014], processor, memory).


Claims 71 and 80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallik et al. (US 2016/0128028) in view of Earnshaw et al. (US 2010/0260130), and further in view of Chen, and further in view of Higuchi et al. (US 2012/0084840).

Regarding claim 71, Mallik in view of Earnshaw, and further in view of Chen discloses the method of claim 69, wherein an entry indicative of at least one parameter of previously transmitted downlink control information is deleted (Mallik, paragraph [0090], UE may replace the previously stored control information).
Malik does not disclose, but Higuchi discloses that deleting information from a table upon expiry of a timer for the corresponding entry (Higuchi, paragraph [0037], deleting records from the table after an aging time of preset length).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to deleting information from a table upon expiry of a timer for the corresponding entry in the invention of Mallik in view of Earnshaw.  The motivation to combine the references would have been to free up memory resources.

Claim 80 is rejected under substantially the same rationale as claim 71.

Response to Arguments
Applicant's arguments filed December 14, 2021 have been fully considered but they are not persuasive.
Specifically, Mallik  discloses the entry comprising a first part of the downlink control information including one or more first parameters that change relatively infrequently, wherein the first parameters include a modulation and coding scheme (MCS) parameter indicative of a MCS for a data transmission (Mallik, paragraph [0044], slow PDCCH is transmitted less frequently than the fast PDCCH; paragraph [0090], UE may store control information for use in future TTIs, parameters of the slow PDCCH may remain in effect until they are updated by a subsequent slow PDCCH portion; paragraphs [0099]-[0100], slow PDCCH is second set of information fields corresponding to second update rate; paragraphs [0114]-[0115], slow PDCCH is second set of information fields corresponding to second update rate, slow PDCCH includes MCS information).
Chen discloses transmitting, to the second station, a reference to an entry in a table stored in the second station the entry comprising a first part of the downlink control information including one or more first parameters, wherein the first parameters include a modulation and coding scheme (MCS) parameter indicative of a MCS for a data transmission [that change relatively infrequently] (Chen, paragraph [0008], DCI may convey MCS table reference; paragraph [0009], determining an entry of a first MCS table based on the MCS table index).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466